Order filed, October 19, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00743-CV
                                    ____________

                          RAFAEL VELAZQUEZ, Appellant

                                             V.

                  THE BANK OF NEW YORK MELLON, Appellee


                     On Appeal from the Co Civil Ct at Law No 3
                                Harris County, Texas
                          Trial Court Cause No. 1016653


                                          ORDER

       The reporter’s record in this case was due October 1, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Laura Cutherell, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM